           CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

United States of America,

                 Plaintiff,                                  MEMORANDUM OPINION
       v.                                                    AND ORDER
                                                             Criminal No. 16-285 ADM/LIB
Elfred William Petruk,                                       Civil No. 20-2046 ADM

            Defendant.
______________________________________________________________________________

Thomas M. Hollenhorst, Assistant United States Attorney, Minneapolis, MN, on behalf of
Plaintiff.

Elfred William Petruk, pro se.
______________________________________________________________________________

                                        I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Elfred William Petruk’s (“Petruk”) Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence [Docket No. 198]1 (“2255 Motion”).2 Petruk has also submitted an

application to proceed in forma pauperis [Docket No. 200]. For the reasons stated below, the

2255 Motion is denied, and the application to proceed in forma pauperis is denied as moot.

                                         II. BACKGROUND

       On September 20, 2016, police arrested Petruk in North Branch, Minnesota, and seized

over 800 grams of methamphetamine from the engine compartment of his Chrysler 300 vehicle.

At the time of his arrest, Petruk was on supervised release for a federal conviction for corruptly



       1
           All citations are to the criminal case docket.
       2
        Petruk has filed several documents and letters in support of his § 2255 Motion. See
Docket Nos. 199, 201, 203–07, 212–14, 219. The Court has considered all of these submissions
when ruling on the § 2255 Motion.
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 2 of 22




attempting to obstruct an official proceeding in 2013. See United States v. Petruk, Criminal No.

13-165 SRN/LIB (D. Minn.). In October 2016, Petruk was charged by Indictment with one

count of conspiracy to distribute 500 grams or more of a methamphetamine (Count 1) and one

count of possession with intent to distribute 500 grams or more of methamphetamine (Count 2),

in violation of § 841(a)(1) and (b)(1)(A). Indictment [Docket No. 11].

       In November 2016, Petruk’s appointed counsel filed a dozen pretrial motions on his

behalf, including a motion to suppress evidence seized while executing four search warrants

issued in Minnesota and Wisconsin. See Mot. Suppress [Docket No. 28]. Three of the

challenged warrants were GPS tracking warrants for vehicles used by Petruk, and the fourth

authorized the search of Petruk’s Chrysler 300 where the methamphetamine was found. Id.

Petruk argued the warrants lacked probable cause because the search warrant affidavits included

vague information from unreliable confidential informants. See Def.’s Mem. Supp. Mot.

Suppress [Docket No. 43] at 9–13. Following a suppression hearing, United States Magistrate

Judge Leo I. Brisbois issued a 45-page Report and Recommendation (R&R) [Docket No. 45]

rejecting Petruk’s arguments and recommending that the motion to suppress be denied. The

Honorable Patrick J. Schiltz of this district court adopted the R&R after ruling on objections by

Petruk. See Order, Apr. 20, 2017 [Docket No. 57]. The case was assigned to this Court for trial

and subsequent proceedings.

       On June 12, 2017, after a four-day trial, a jury found Petruk guilty of both counts in the

Indictment. Verdict [Docket No. 121]. Petruk was sentenced on December 13, 2017. See Min.

Entry [Docket No. 171]. At the sentencing hearing, the Court heard testimony and received

exhibits offered by the Government to show that Petruk had attempted to solicit false testimony


                                                2
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 3 of 22




and statements before and after trial. Sentencing Tr. [Docket No. 179] at 9–54. In calculating

Petruk’s offense level, the Court applied a 2-point enhancement for obstruction of justice, a

two-point enhancement for possession of a firearm in connection with a drug trafficking offense,

and a two-point enhancement for Petruk’s leadership role in the drug trafficking conspiracy. Id.

at 70–72; U.S.S.G. §§ 3C1.1, 2D1.1(b)(1), 3B1.1(c). The Court also determined Petruk was a

career criminal based on a prior conviction for felony fifth-degree assault in Minnesota and a

prior felony drug conviction. Sentencing Tr. at 65–66, 71, 75. Petruk’s total offense level of 40

and Category VI criminal history resulted in a sentencing guidelines range of 360 months to life.

Id. at 72-74. The Court sentenced Petruk to concurrent terms of 372 months on Counts 1 and 2,

and a consecutive 30-month term for his supervised release violation. Sentencing J. [Docket No.

172] at 5; Sentencing J. [Criminal No. 13-165, Docket No. 223] at 2.

       Petruk appealed the pretrial denial of his motion to suppress and the post-trial revocation

of his supervised release. See United States v. Petruk, 929 F.3d 952 (8th Cir. 2019). The Eighth

Circuit affirmed, holding that the four search warrants were supported by probable cause because

the confidential informants had provided reliable information in the past, and because the

information they supplied here had been independently corroborated by law enforcement. Id. at

959–61. The Supreme Court denied Petruk’s petition for a writ of certiorari in November 2019.

See Notice S. Ct. [Docket No. 193].

       On September 23, 2020, Petruk timely filed this 2255 Motion seeking to vacate his

conviction and sentence. Petruk asserts 47 claims alleging ineffective assistance of counsel,

procedural and substantive errors, and misconduct by the Government.




                                                3
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 4 of 22




                                         III. DISCUSSION

A. Legal Standards

       1. 28 U.S.C. § 2255

       Persons in federal custody are provided a limited opportunity to collaterally attack the

constitutionality, jurisdictional basis, or legality of their sentence under 28 U.S.C. § 2255. See

United States v. Addonizio, 442 U.S. 178, 185 (1979). “Relief under 28 U.S.C. § 2255 is

reserved for transgressions of constitutional rights and for a narrow range of injuries that could

not have been raised on direct appeal and, if uncorrected, would result in a complete miscarriage

of justice.” Walking Eagle v. United States, 742 F.3d 1079, 1081–82 (8th Cir. 2014) (quoting

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

       Section 2255 generally “may not be used to relitigate matters decided on direct appeal.”

Sun Bear v. United States, 644 F.3d 700, 702 (8th Cir. 2011) (citing Davis v. United States, 417

U.S. 333, 346–47 (1974)); see also United States v. Shabazz, 657 F.2d 189, 190 (8th Cir. 1981)

(per curiam) (“[C]laims which were raised and decided on direct appeal cannot be relitigated on

a motion to vacate pursuant to 28 U.S.C. § 2255.”). Additionally, with the exception of

ineffective assistance of counsel claims that are normally deferred until post-conviction

proceedings, claims that could have been but were not raised on appeal are procedurally barred.

See Lefkowitz v. United States, 446 F.3d 788, 790 (8th Cir. 2006) (holding defendant’s claim

raised in his § 2255 motion was “procedurally defaulted” because the claim “could have been

but was not raised on direct appeal”).

       2. Ineffective Assistance of Counsel

       “To establish ineffective assistance of counsel within the context of section 2255 . . . a


                                                 4
             CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 5 of 22




movant faces a heavy burden.” Apfel, 97 F.3d at 1076. A defendant must show that “(1) his

attorney’s performance failed to conform to the degree of skill, care, and diligence of a

reasonably competent attorney; and (2) he was prejudiced by the attorney’s poor performance.”

Pierce v. United States, 686 F.3d 529, 531 (8th Cir. 2012) (citing Strickland v. Washington, 466

U.S. 668 (1984)). The defendant must overcome the “strong presumption” that his counsel

provided reasonable assistance. Id. Overcoming that presumption requires a showing that, “in

light of all the circumstances, the lawyer’s performance was outside the range of professionally

competent assistance.” Cox v. Norris, 133 F.3d 565, 573 (8th Cir. 1997). If the defendant can

show his counsel’s performance was inadequate, he then must show that, but for the deficient

performance, the outcome of his case would have been different. Id.

B. Petruk’s Claims

         Petruk's claims can be grouped into 16 general categories. Each category is addressed

below.

         1. Confidential Informants (Claims 1, 11, 26, 33, 39, 40, and 43)

         Petruk argues his Fourth Amendment rights were violated and counsel’s performance

was ineffective because confidential informants (“CI”s) were improperly used in his case.

Petruk contends the information supplied by the CIs should have been omitted from the search

warrant affidavits because the CIs had not signed a statement or affidavit. Mot. at 4, 22, 45

(Claims 1, 11, 26).3 This argument fails because the law does not require a signed statement or

affidavit from a CI before law enforcement may use the information provided by an informant.



         3
          Page number references to the 2255 Motion are to the page numbers in the CM/ECF
banner at the top of the page.

                                                 5
           CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 6 of 22




Rather, the “core question” in assessing information supplied by a CI is “whether the

information is reliable.” United States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993).

“Information may be sufficiently reliable to support a probable cause finding if the person

providing the information has a track record of supplying reliable information, or if it is

corroborated by independent evidence.” Id. Counsel was not ineffective for not objecting to the

lack of a signed statement or affidavit from the CIs.

       Petruk further claims the four search warrants were improperly issued because they

included false information provided by the CIs. Mot. at 22, 45, 55, 66, 69 (Claims 11, 26, 33,

40, and 43). There is no evidence in the record to suggest that the information the CIs supplied

was false.

       Petruk also claims that two of the five CIs who were mentioned in the search warrant

affidavits have since provided statements claiming that they never provided police with

information about Petruk. Mot. at 22, 57, 66, 69 (Claims 11, 33, 40, 43).4 In support of this

argument, Petruk has submitted statements purportedly signed by Robert Lund (CI #3) and Steve

Ostman (CI #5) stating they have not spoken to law enforcement about Petruk. See Pro Se Exs.

[Docket No. 201-2] at 7–8. These statements lack validity because they are not notarized or

dated. Their authenticity is further called into doubt by Petruk’s history of attempting to use

false evidence to exonerate himself in this case and in his 2013 federal case. The unnotarized,

undated statements are also contradicted by the law officers’ sworn statements in the search

warrant affidavits, and by the testimony of Duluth Police Investigator Scott Williams



       4
         CI #3 is mentioned in all four of the warrants. CI #5 is only mentioned in the search
warrant for the Chrysler 300. Mot. Hr’g Exs. 1–4.

                                                 6
           CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 7 of 22




(“Investigator Williams”). Investigator Williams testified under oath at the suppression motion

hearing that the CIs referenced in the search warrant affidavits had provided information about

Petruk. Mot. Hr’g Tr. [Docket No. 78] at 27. Moreover, even if Petruk could show that the

statements he has produced are true and authentic, the search warrants would still be valid

because if the references to CI #3 and CI #5 were removed from the search warrant affidavits,

the remaining information would be sufficient to establish probable cause for the warrants.

       Petruk further argues his trial attorney was ineffective for not requesting a hearing under

Franks v. Delaware, 438 U.S. 154 (1978). Petruk contends that his counsel should have

requested a Franks hearing because law enforcement officers lied in their search warrant

affidavits when they stated that CIs had provided them with information. Mot. at 45, 66 (Claims

26, 40). To be entitled to a Franks hearing, a defendant must make “a substantial preliminary

showing” not only that the affidavit contained false information, but that the inaccuracies were

the result of “deliberate falsehood or reckless disregard for the truth” and were “necessary to the

finding of probable cause.” Franks, 438 U.S. at 155–56, 171; see also United States v. Mathison,

157 F.3d 541, 547–48 (8th Cir. 1998). “A mere allegation standing alone, without an offer of

proof in the form of a sworn affidavit of a witness or some other reliable corroboration, is

insufficient to make the difficult preliminary showing.” Mathison, 157 F.3d at 548. A Franks

hearing is appropriately granted only in “very limited circumstances.” United States v. Ozar, 50

F.3d 1440, 1445 (8th Cir. 1995). Here, the record lacks reliable corroboration to support

Petruk’s allegation that the sworn statements in the search warrant affidavits included

deliberately false information. Counsel was not ineffective for failing to request a Franks

hearing.


                                                 7
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 8 of 22




       Petruk also claims his constitutional rights were violated because the Government did not

produce any of the CIs at trial. Mot. at 64–65 (Claim 39). Petruk argues that when litigating the

suppression motion, the Government claimed that law enforcement had obtained information

from five CIs, but this claim was “false and not true” because the CIs were never produced. Id.

at 65. As stated earlier, there is no reliable evidence in the record to support Petruk’s allegation

that CIs did not supply law enforcement with information about Petruk. Additionally, this claim

of Government misconduct is procedurally barred because it was not raised on appeal. Further,

there is no requirement to produce CIs at the suppression hearing or at trial.

       2. Warrants (Claims 2, 21, 22, 28, 29, 38, 41, 42, and 46)

       Petruk raises several claims about the processing and execution of the search warrants.

He first contends that counsel should have challenged the validity of two GPS warrants issued in

Wisconsin for two of his vehicles. Petruk contends the Wisconsin GPS warrants were

“magically produced” and “doctored up,” and that his counsel should have contested the validity

of the warrants and the judge’s signature on the warrants. Mot. at 5, 39–40, 47, 49; Pro Se

Supplement [Docket No. 207] at 2; Letter [Docket No. 212] at 1–2 (Claims 2, 21, 22, 28, and

29). The Eighth Circuit has affirmed the validity of the Wisconsin GPS warrants, and there is no

evidence to support Petruk’s allegation that the Wisconsin GPS warrants were “doctored up.”

       Petruk also argues counsel was ineffective for failing to challenge the Wisconsin GPS

warrants on the grounds that the warrants did not specify when or how law enforcement was to

attach the GPS devices, that the tracking devices were improperly installed in Wisconsin by

Minnesota law enforcement officers acting outside of their jurisdiction, and that the devices were

not identified by serial number and may not have been “owned” by Wisconsin authorities. Mot.


                                                  8
         CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 9 of 22




at 47–49; Pro Se Supplement at 1–4 (Claims 28 and 29). The claims lack legal support, and

Petruk’s counsel was not ineffective for not raising them.

       Petruk argues his attorney was ineffective for not addressing each warrant independently.

Mot. at 67–68 (Claims 41 and 42). This argument fails because counsel challenged all four of

the warrants during the pretrial proceedings, and the Eighth Circuit upheld the validity of each

warrant. Petruk cannot show that a different result would have been reached had counsel

discussed each warrant separately.

       Petruk also claims his attorney misstated the law by arguing that a court should look

outside the four corners of the search warrant affidavit to assess whether officers relied on the

warrant in good faith. Mot. at 63 (Claim 38); Mem. Supp. Mot. Suppress at 25. This claim lacks

merit because counsel accurately stated the law. See United States v. Dickerman, 954 F.3d

1060, 1065 (8th Cir. 2020) (“[W]hen assessing the officer’s good faith reliance on a search

warrant . . . , we can look outside the four corners of the affidavit and consider the totality of the

circumstances, including what the officer knew but did not include in the affidavit.”).

       Petruk further contends the Indictment was invalid because the grand jury testimony

inaccurately stated that evidence was obtained from GPS tracking warrants issued in Minnesota,

when the evidence was actually obtained from GPS tracking warrants issued in Wisconsin. Mot.

at 40, 72 (Claims 22 and 46). Assuming without deciding that Petruk’s description of the grand

jury testimony is accurate, the claim fails because Petruk’s conviction cured any alleged defects

in the indictment process. See United States v. Mechanik, 475 U.S. 66, 70 (1986) (“[T]he petit

jury’s subsequent guilty verdict means not only that there was probable cause to believe that the

defendants were guilty as charged, but also that they are in fact guilty as charged beyond a


                                                  9
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 10 of 22




reasonable doubt. Measured by the petit jury’s verdict, then, any error in the grand jury

proceeding connected with the charging decision was harmless beyond a reasonable doubt.”).

       3. DNA Evidence (Claim 3)

       Petruk claims counsel was ineffective for not obtaining DNA evidence from the previous

owners of the Chrysler 300 or from Robert Lund (“Lund”). Mot. at 7. Petruk argues these

individuals may have been responsible for placing the methamphetamine inside the Chrysler

300. The claim fails because even if counsel had obtained DNA from these individuals, it would

not have led to a different outcome. The previous owners traded the Chrysler 300 to a car

dealership three months before the drugs were seized. A salesman at the dealership told Special

Agent Steven Foreman (“Agent Foreman”) that the car’s engine compartment had been cleaned

before the vehicle was sold to Petruk. Pro Se Exs. [Docket No. 201-2] at 1-2. When officers

conducted surveillance on Petruk, they saw him look under the hood and examine the engine of

the Chrysler 300 numerous times. These circumstances rebut Petruk’s theory that the prior

owners may have placed the drugs in the car before trading it.

       Petruk’s theory that Lund may have hidden the drugs in the Chrysler 300 also lacks

merit. In the weeks before trial, potential defense witness Samantha Mitchell (“Mitchell”) told a

defense investigator that on September 19, 2016, she saw Lund place a gift-sized package under

the hood of the Chrysler 300. See Pro Se Exs. [Docket No. 201-2] at 4. However, just before

Mitchell was to testify at trial, she admitted to defense counsel that she had lied to the

investigator and that she had not seen Lund place anything in the car. Counsel Aff. [Docket No.

218-1] ¶ 15. Mitchell also stated that Petruk had promised her a pound of methamphetamine in

return for her false testimony. Id.


                                                 10
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 11 of 22




       Petruk has not shown that counsel was ineffective for not obtaining DNA samples from

the prior owners of the Chrysler 300 or from Lund, or that the outcome would have been

different had DNA samples been obtained.

       4. Jury Selection (Claim 4)

       Petruk claims the Court should have stricken Juror No. 2 for cause after the juror

commented during voir dire, “[M]y blood is boiling right now.” Mot. at 8; Voir Dire Tr. [Docket

No. 142] at 45. The Court did not err in not striking Juror No. 2 for cause, because the record

does not support an inference that Juror No. 2 was biased against Petruk. Upon questioning by

the Court, the juror stated, “I’ll do my best,” and acknowledged that he would be “fair and

impartial to the best of [his] ability.” Voir Dire Tr. at 48–49.

       Petruk also claims counsel was ineffective for failing to strike Juror No. 2 after Petruk

asked him to do so. Mot. at 8. The decision to leave a prospective juror on the panel generally

does not support an ineffective assistance of counsel claim. See Miller v. Francis, 269 F.3d 609,

615 (6th Cir. 2001) (“Counsel’s actions during voir dire are presumed to be matters of trial

strategy.”); Williams-Bey v. Trickey, 894 F.2d 314, 316 (8th Cir. 1990) (“Matters of trial

strategy and tactics generally do not constitute ineffective assistance of counsel, unless a tactical

choice is wholly without reason.”). The record does not show that counsel’s performance was

ineffective or that counsel’s decision to leave Juror No. 2 on the panel prejudiced Petruk’s case.

       5. Potential Defense Witnesses (Claims 5, 9, 13, 14, 24, and 25)

       Petruk asserts several claims about counsel’s handling of potential defense witnesses.

First, Petruk argues counsel should have interviewed the former owners of the Chrysler 300.

Mot. at 13 (Claim 5). The previous owners were interviewed by Agent Foreman, and both


                                                 11
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 12 of 22




denied placing drugs under the hood of the car. Pro Se Exs. [Docket No. 201-2] at 2. On these

facts, Petruk cannot show that counsel was ineffective or that he was prejudiced by counsel’s

decision not to interview these individuals.

       Also, Petruk claims his counsel was ineffective for not locating and interviewing the CIs

and calling them at trial. Mot. at 17 (Claim 9). Counsel did have an investigator interview Lund

(CI #3) prior to trial. See Pro Se Exs. [Docket No. 201-2] at 6. In that interview, Lund provided

incriminating evidence against Petruk that was consistent with the information Lund had earlier

provided to police. Id. Counsel was not ineffective for failing to call Lund as a witness at trial.

With respect to the other CIs, all four provided incriminating evidence against Petruk, and

counsel was not ineffective for choosing not to interview them. Petruk also contends he had a

constitutional right to face his accusers. Mot. at 17. However, Petruk’s Sixth Amendment right

to confrontation was not violated because none of the CIs were called as witnesses and none of

the information they provided was introduced at trial.

       Petruk makes several claims about Ashley Martin (“Martin”), who testified before the

grand jury about several of her drug transactions with Petruk. Mot. at 24 (Claim 13). Petruk

claims that Martin told the prosecutors days before the trial that she had lied during her grand

jury testimony. Id. To the extent this is true, Petruk cannot show prejudice because Martin was

not called as a witness at trial. Petruk also claims counsel was ineffective for not objecting to the

introduction of several Government exhibits at trial because they related to Martin. Id.

Although the exhibits pertained to evidence seized from Martin’s residence and vehicles, there

was sufficient evidence to link the exhibits to Petruk. See, e.g., Trial Tr. Vol. II [Docket No.

144] at 183 (investigator testimony that GPS tracking data showed Petruk’s vehicle had been at


                                                 12
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 13 of 22




Martin's property in September 2016). Given the exhibits’ relevance to Petruk, the Court would

have overruled counsel’s objections to their admission. Accordingly, Petruk cannot show he was

prejudiced by counsel’s lack of objection to the Martin-related exhibits.

       Petruk further claims counsel was ineffective for not attempting to locate the owner of a

pink purse containing methamphetamine that was seized from Gino Carter’s (“Carter”)

residence, and for not objecting to the admission of evidence regarding the pink purse. Mot. at

25 (Claim 14). Investigators had seen Petruk visit Carter’s property and tracked his vehicles

there on multiple occasions. Trial Tr. Vol. I [Docket No. 143] at 128–30. The day after Petruk

was arrested, Carter’s residence was searched and police seized scales, drug packaging materials,

and the pink purse. Id. at 130–33. Petruk argues he was entitled to know who owned the purse

and to put that person on the stand to ask where the drugs had come from. Petruk also contends

counsel should have interviewed Carter about the purse. These claims fail because Petruk

cannot show prejudice from counsel’s decision not to object to the admission of this evidence or

locate the owner of the purse.

       Petruk also contends counsel was ineffective for including witnesses on the defense

witness list without first discussing their expected testimony with Petruk and without ever

intending to call them. Mot. at 43 (Claim 24). Petruk has not shown any prejudice resulting

from this conduct.

       Petruk further claims that when the United States Marshals transported Lund and

Mitchell to the courthouse in preparation for their testimony at trial, Petruk’s counsel

intentionally had the Marshals transport them in the same van and place them in adjoining cells

so that Mitchell would be intimidated by Lund and would not testify on Petruk’s behalf. Mot. at


                                                 13
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 14 of 22




44 (Claim 25). There is no evidence to support this allegation.

       6. Petruk’s Arrest (Claim 6)

       Petruk argues counsel was ineffective for failing to argue that he was illegally arrested.

This claim is baseless because counsel did argue that Petruk was illegally arrested and searched

without a valid warrant. See Mot. Suppress at 2-3; Def.’s Mem. Supp. Mot. Suppress at 27.

       7. Seizure of Chrysler 300 (Claims 7, 8, and 15)

       Petruk claims the seizure of the Chrysler 300 was improper because police failed to

obtain a warrant to enter private property and seize the car. Mot. at 15-16 (Claims 7 and 8);

Letter [Docket No. 197]; Am. Mot. [Docket No. 203]; Letter [Docket No. 205]. Prior to his

arrest, Petruk drove the Chrysler 300 to an auto salvage yard in North Branch. Trial Tr. Vol. I at

72, 91, 126, 138; Trial Tr. Vol. II at 315–18, 334. Police arrested Petruk there and drove his car

from the salvage yard to the North Branch Police Department. Trial Tr. Vol. II at 316–18.

Petruk argues that the salvage yard property included a private residence, and that the Chrysler

300 was parked in the curtilage of the residence. Petruk contends the police improperly

trespassed onto the private property without a warrant to seize the vehicle. The record

contradicts Petruk’s claim that the car was on private property. Even if it had been, Petruk has

not shown that he has standing to contest the entry onto the property. Counsel was not

ineffective for failing to argue that the Chrysler 300 was improperly seized from private

property.      Petruk also claims law enforcement improperly held and sold the Chrysler 300.

Mot. at 26 (Claim 15). These claims are not relevant to the validity of Petruk’s conviction and

sentence.




                                                14
         CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 15 of 22




         8. Sentencing (Claims 10, 17, 18, 23, 31, 34, and 37)

         Petruk raises numerous claims challenging his sentence. He argues the Court erred in

applying a two-level enhancement for obstruction of justice under U.S.S.G. § 3C1.1. Mot. at

18-21 (Claim 10), 41–42 (Claim 23). This challenge fails because the testimony and exhibits

produced at the sentencing hearing provided ample evidence to support the obstruction of justice

enhancement. See Sentencing Tr. at 9–34; Gov’t Ex. List [Docket No. 174, Attach. 1] at Exs.

100, 102A, 110A, 111A, 150, 301, 302, 400. The evidence showed that Petruk attempted to

intimidate potential trial witnesses and to solicit false testimony and statements before and after

trial.

         Petruk also claims the Court improperly applied a two-level enhancement for possession

of a firearm in connection with the drug trafficking offenses. Mot. at 29–31 (Claim 17). The

firearm enhancement “creates a very low bar for the government to hurdle. If it is not clearly

improbable that the firearm was connected to [the defendant’s] drug activity, then the

enhancement applies.” United States v. Anderson, 618 F.3d 873, 882 (8th Cir. 2010) (internal

quotation marks omitted). Here, the gun at issue had Petruk’s DNA on it and was found in a safe

containing drug paraphernalia and Petruk’s vehicle records. Sentencing Tr. at 7–8; Gov’t Ex.

List at Exs. 35E, 35F, 35K, 73. On this record, it is not clearly improbable that Petruk used the

firearm in connection with his drug trafficking activity.

         Petruk claims the Court erred in applying a two-level enhancement for his role in the

offense. Mot. at 58–59 (Count 34). This claim is rejected because the trial evidence established

that Petruk was a leader in the drug trafficking conspiracy and exhibited control over others who

were involved in the conspiracy. Gov’t Ex. List at Exs. 93L, 93M.


                                                 15
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 16 of 22




       Petruk also claims the Court erred in concluding he is a career offender. He contends

that his conviction for fifth-degree felony assault in Minnesota does not qualify as a “crime of

violence” under the sentencing guidelines. Mot. at 32–33 (Claim 18). This claim fails as a

matter of law. See United States v. Peterson, No. 15-55, 2017 WL 3411948, at *2 (D. Minn.

Aug. 9, 2017) (citing United States v. Yang, 799 F.3d 750, 756 (7th Cir. 2015) (“A conviction

under [Minn. Stat. § 609.224, subd. 4] qualifies as a violent felony because it has as an element

the use, attempted use, or threatened use of physical force against the person of another.”)

(internal quotations omitted)).

       Petruk further argues the Presentence Investigation Report (“PSR”) [Docket No. 152]

should not have included past criminal history for charges that had been dismissed. Mot. at 51

(Claim 31). Petruk cannot show prejudice from counsel’s failure to object to this information, as

the Court did not rely on Petruk’s dismissed charges when sentencing him.

       Petruk also objects to his consecutive sentence for his supervised release violation. Mot.

at 62 (Claim 37). The claim fails because the Court properly exercised its discretion in ordering

the sentence to be served consecutively. See U.S.S.G. 7B1.3 (“Any term of imprisonment

imposed upon the revocation of probation or supervised release shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant is serving, whether or not the

sentence of imprisonment being served resulted from the conduct that is the basis of the

revocation of probation or supervised release.”).

       9. Photographic Evidence (Claim 12)

       Petruk claims the Government improperly obtained photographs of his parents’ house by

entering their land without permission, and that counsel was ineffective for failing to object to


                                                16
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 17 of 22




the use of the photographs at trial. Mot. at 23. Assuming without deciding that the allegations

of trespass are true, Petruk has not shown he has standing to contest the matter. He has also

failed to show any prejudice from the admission of the photographs.

       10. Telephone Evidence (Claim 16)

       Petruk claims his counsel failed to object during trial to the admission of “illegally

obtained” messages from the cell phone Petruk had been talking on at the time he was arrested.

This claim fails because Petruk cannot show he was prejudiced by counsel’s lack of objection.

Before and during trial, Petruk’s counsel argued that the seizure of Petruk’s cell phone was

improper. See Letter [Docket No. 65]; Mot. Hr’g Tr. [Docket No. 78]; Trial Tr. Vol. II at

342–48. The Court rejected the argument, and Petruk appealed the ruling without success. See

Trial Tr. Vol. II at 348–63; United States v. Petruk, Case Nos. 17-3823, 17-3824, 2018 WL

1363968, at *60-63 (8th Cir. Mar. 8, 2018). As such, Petruk cannot show the outcome of his

case would have been different had his counsel objected to the admission of the cell phone

messages.

       11. Request for New Counsel (Claim 19)

       Petruk claims the Court should have granted his motion [Docket No. 47] for new counsel.

Mot. at 34–37. Judge Brisbois denied Petruk’s motion on March 10, 2017, and Judge Schiltz

affirmed after holding a hearing on the motion. See Order [Docket No. 50]; Min. Entry [Docket

No. 58]; Order [Docket No. 59]. Petruk has not shown that the denial of the request was

improper.

       12. Grand Jury Tampering (Claim 20)

       Petruk claims the Government violated his constitutional rights by “threatening and


                                                17
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 18 of 22




intimidating” Michelle Clement (“Clement”) when she testified before the grand jury. To

support his claim, Petruk points to Clement’s statement at trial that she “tried to plead the Fifth

[Amendment] on the stand and that didn’t go well.” Trial Tr. Vol. III [Docket No. 145] at 437.

This statement does not support a claim for grand jury tampering. Additionally, the claim is

procedurally barred because it was not raised on appeal.

        13. Discovery (Claims 27, 44, and 45)

        Petruk asserts three discovery-related claims. First, he claims counsel was ineffective in

not providing him with discovery until four weeks before his trial. Mot. at 46 (Claim 27).

Second, he argues counsel was ineffective for not independently obtaining GPS tracking

information for his three vehicles. Mot. at 70 (Claim 44). Third, he claims counsel did not

provide him with discovery concerning this 2255 Motion. Mot. at 71 (Claim 45). Petruk has not

shown that the outcome would have been different but for these alleged deficiencies in counsel’s

performance.

        14. Trial Performance (Claims 30, 31, and 32)

        Petruk claims that counsel’s performance at trial was deficient. He first argues that

counsel agreed to trial stipulations with the Government without Petruk’s knowledge. Mot. at 50

(Claim 30). The record shows that the parties entered into a stipulation about the chemical

analysis of the drug evidence, the processing of the DNA evidence, and other issues, and that

these stipulations were discussed several times during the trial out of the presence of the jury.

See Trial Tr. Vol. I at 33, 160, 162; Trial Tr. Vol. II at 401; Trial Tr. Vol. III at 408, 579; Trial

Tr. Vol. IV [Docket No. 146] at 585, 592, 594. During these discussions, Petruk never

questioned or objected to the proposed stipulation. Additionally, counsel’s decision to stipulate


                                                  18
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 19 of 22




was part of a reasonable trial strategy, and Petruk has not shown that it prejudiced his case.

       Petruk also claims counsel was ineffective for not asking the Court to give the jury a

buyer-seller instruction. Mot. at 51 (Claim 31). The buyer-seller instruction is appropriate when

the evidence indicates “a single transaction case involving small quantities of drugs consistent

with personal use.” United States v. Conway, 754 F.3d 580, 592 (8th Cir. 2014). The

instruction is not appropriate where “the conspiracy involves large quantities of drugs and

significant interaction between dealers and users over an extended period of time.” Id. Here, the

evidence established that Petruk possessed over 800 grams of methamphetamine and that he and

his co-conspirators distributed the drugs on many occasions to several customers. See Trial Tr.

Vol. III at 418–32, 450–52, 481, 501–05. As such, the buyer-seller instruction was not

warranted and Petruk’s counsel was not ineffective for not requesting it. Petruk also cannot

show prejudice because the Court would have denied a request to give the buyer-seller

instruction.

       Also, Petruk claims counsel was ineffective for using a fable involving a scorpion and a

frog during closing argument. Mot. at 51 (Claim 31). Petruk argues he was prejudiced because

the scorpion “conspired” with a frog, and Petruk was also charged with conspiracy. Counsel did

not compare Petruk to the scorpion or the frog. See Trial Tr. Vol. IV at 636–37. Rather, counsel

was comparing the Government witnesses to the scorpion in the fable. Id. The argument did not

prejudice Petruk, and he has not shown that the outcome would have been different had counsel

not used the fable analogy.

       Petruk further claims counsel was ineffective in his cross-examination of the

Government’s witnesses at trial. Mot. at 52–54 (Claim 32). Petruk lists several questions and


                                                 19
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 20 of 22




topics that he believes counsel should have addressed to the witnesses. The trial transcript

shows that Petruk’s counsel effectively cross-examined the witnesses. Additionally, there is no

reason to believe the result of the trial would have been different had Petruk’s suggested

questions and topics been raised.

       15. Privileged Communications (Claim 35)

       Petruk claims his counsel disclosed privileged attorney-client communications to the

Government. Mot. at 60. There is no evidence in the record to support this allegation.

       16. Appellate Issues (Claims 36 and 47)

       Petruk claims the Eighth Circuit Court of Appeals should have “publicized” the oral

arguments in his direct appeal. Mot. at 61 (Claim 36). The oral arguments are publicly

available. See http://media-oa.ca8.uscourts.gov/OAaudio/2019/2/173823.MP3 (last accessed

Feb. 23, 2021).

       Petruk also claims the Eighth Circuit Court of Appeals lacked standing to address the

legality of the GPS warrants issued in Wisconsin, and that the warrants should have been

reviewed by the Seventh Circuit Court of Appeals. Letter [Docket No. 206] at 1 (Claim 47).

This claim fails because appeals from the United States District Court for the District of

Minnesota are reviewed by the Eighth Circuit Court of Appeals. See 28 U.S.C. § 1294(1)

(“[A]ppeals from reviewable decisions of the district and territorial courts shall be taken to . . .

the court of appeals for the circuit embracing the district . . . .”); 28 U.S.C. § 41 (providing that

the Eighth Circuit Court of Appeals embraces the District of Minnesota). Additionally, in

federal prosecutions, challenges to state search warrants are evaluated under federal Fourth

Amendment standards and not under state law. United States v. Cote, 569 F.3d 391, 393 (8th


                                                  20
        CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 21 of 22




Cir. 2009). Petruk’s appeal concerning the Wisconsin GPS warrants was properly considered by

the Eighth Circuit.

                                 IV. EVIDENTIARY HEARING

       Petruk requests an evidentiary hearing to address the issues in his 2255 Motion. See

Sept. 28, 2020 Letter [Docket No. 205] at 1; Oct. 30, 2020 Letter [Docket No. 213] at 2; Pro Se

Notice [Docket No. 214] at 2; Def.’s Reply [Docket No. 219] at 6. An evidentiary hearing is not

warranted, as the 2255 Motion and the files and record in this case conclusively show that Petruk

is not entitled to § 2255 relief. 28 U.S.C. § 2255(b); Noe v. United States, 601 F.3d 784, 792

(8th Cir. 2010).

                           V. CERTIFICATE OF APPEALABILITY

       The Court may grant a certificate of appealability only where a defendant has made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Tiedeman v.

Benson, 122 F.3d 518, 523 (8th Cir. 1997). To make such a showing, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court's assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds it

unlikely that another court would decide the issues raised in this 2255 Motion differently, or that

any of the issues raised in Petruk’s Motion would be debatable among reasonable jurists.

Therefore, the Court declines to grant a certificate of appealability.

                                       VI. CONCLUSION

Based upon all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.      Defendant Elfred William Petruk’s Motion Under 28 U.S.C. § 2255 to Vacate,
               Set Aside, or Correct Sentence [Docket No. 198] is DENIED; and



                                                 21
       CASE 0:16-cr-00285-ADM-LIB Doc. 224 Filed 02/26/21 Page 22 of 22




      2.     The application to proceed in forma pauperis [Docket No. 200] is DENIED AS
             MOOT.


LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                BY THE COURT:



                                                    s/Ann D. Montgomery
                                                ANN D. MONTGOMERY
                                                U.S. DISTRICT COURT

Dated: February 26, 2021




                                           22
